14 F.3d 44
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.SYSTEMS EXPERIENCE INTERNATIONAL, INC., Plaintiff, Appellant,v.INFORMATION BUILDERS, INC., Defendant, Appellee.
No. 93-1530.
United States Court of Appeals,First Circuit.
December 20, 1993

Appeal from the United States District Court for the District of Puerto Rico
Patrick D. O'Neill, with whom Martinez, Odell & Calabria was on brief, for appellant.
Joseph H. Einstein with whom Irwin Zemen and Goodkind Labaton Rudoff & Sucharow were on brief, for appellee.
D. Puerto Rico
AFFIRMED
Before Torruella, Selya and Stahl, Circuit Judges.
Per Curiam.


1
We have indicated before that, when a district court produces a scholarly opinion that reaches the correct result, a reviewing court should not write at length merely to put matters in its own words.   See, e.g., In re San Juan Dupont Plaza Hotel Fire Litig., 989 F.2d 36, 38 (1st Cir. 1993).  So it is here.  We agree with the court below that, in this case, there is no genuine issue as to any material fact, and that plaintiff's case fails as a matter of law.  We, therefore, summarily affirm the judgment below for substantially the reasons articulated in the district court's comprehensive and well-reasoned rescript, see Systems Experience Int'l, Inc. v. Information Builders, Inc., Civ. No. 91-1834 (D.P.R. Apr. 15, 1993).


2
Affirmed. See 1st Cir.  Loc. R. 27.1.